Citation Nr: 1747676	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to higher staged initial ratings for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to June 16, 2015, and in excess of 50 percent from June 16, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2010 (psychiatric) and June 2015 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A February 2016 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective June 16, 2015.  

In February 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

An October 2017 letter from the Veteran's representative waived RO consideration of evidence received after the issuance of the February 2016 statement of the case and the March 2016 supplemental statement of the case.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that during the period on appeal prior to June 16, 2015, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

2.  The most probative evidence of record reflects that during the period on appeal from June 16, 2015, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his educational and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a staged initial rating of 50 percent, and no higher, have been met for PTSD for the period on appeal prior to June 16, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a staged initial rating in excess of 50 percent for PTSD have not been met from June 16, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Legal Criteria

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by a higher rating.  He seeks a rating in excess of 30 percent for the period on appeal prior to June 16, 2015.  That period begins on June 15, 2009, the date of service connection for the Veteran's PTSD.  The Veteran seeks a rating in excess of 50 percent from June 16, 2015. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

Pursuant to Diagnostic Code 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Analysis

A September 2010 VA examination showed reports of impaired memory, insomnia, fatigue, and depression.  The Veteran reported no problems with self-care and daily activities, but reported distress in large crowds and when driving due to anxiety.  The Veteran reported that he was working.  

The Veteran was seen for a VA examination in September 2012.  The Veteran reported limited social activity, but occasional church attendance, some contact with family, and being married.  The Veteran did not have weekly panic attacks, but the Veteran did have a flattened affect, mild memory loss, depression, anxiety, and difficulty with relationships.  The examiner indicated that the Veteran's occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

The Veteran did not report hallucinations; however, the record shows that the Veteran has testified to having hallucinations for 40 years.  These were once described as flashbacks.  But the Veteran clarified that these are audio and visual hallucinations.  September 2013 VA treatment records show reported improvement of audio and visual hallucination with medication.  The record does not show suicidal ideation, near continuous panic or depression, impaired speech, or neglect of hygiene.  The Veteran reported spatial disorientation at his July 2012 VA hearing.  There is no indication that the Veteran forgets his own name or has grossly inappropriate behavior, or an inability to perform daily activities.  

While the VA examiner's opinion reflects a level of impairment consistent with his current rating prior to June 16, 2015, the Board finds that given the documented frequency and severity of the Veteran's specific symptomatology noted upon examination, and consistent throughout the record, of a flattened affect, difficulty with relationships, and impaired memory, more closely reflect functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  As such, entitlement to a 50 percent rating for the period on appeal prior to June 16, 2015, is granted.

In consideration of whether a rating in excess of 50 percent is warranted for the entire period on appeal, the Veteran attended a VA examination in June 2015.  The Veteran reported recurrent memories and dreams, decreased interest in social activity, difficulty with concentration, and was observed as irritable with a depressed and anxious mood.  The examiner also opined that the Veteran's occupational and social impairment was caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

The Veteran underwent VA examination again in November 2015, where the examiner found the Veteran's occupational and social impairment was reflected by mild and transient symptoms which decrease work efficiency.  The examiner noted symptoms of depressed mood, anxiety, sleep disturbance, suspiciousness, difficulty with relationships, and persistent delusions or hallucinations.  

The record does not show that at any time during the rating period on appeal, prior to and from June 16, 2015, the Veteran's disability is manifested by gross impairment of thought process, grossly inappropriate behavior, inability to perform activities of daily living, near continuous panic, suicidal ideation, obsessive ritual, neglect of hygiene, or impaired impulse control.  While the Veteran has reported hallucinations, the Board finds that when looking at the Veteran's entire disability picture, the frequency and severity of manifestations of his disability are productive of functional impairment no worse than occupational and social impairment with reduced reliability and productivity.  The Veteran has indicated that his hallucinations are improved with medication, and active hallucinations have not been observed on examination.  While he reports limited friendships and social interaction, the Veteran does not have an inability to establish and maintain effective relationships, as he is married.  

Thus, for the entire period on appeal, the Veteran's PTSD is appropriately rated at 50 percent, and entitlement to a rating in excess of 50 percent, to include from June 16, 2015, is denied.  

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran's service-connected disabilities do not meet the percentage standards set forth above as the combined rating for the service-connected disabilities have not met 70 percent at any time during the rating period on appeal. Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Although the RO has not adjudicated the TDIU issue with consideration of the 50 percent rating assigned herein prior to June 16, 2015, the Veteran is not prejudiced by the Board's adjudication of the TDIU issue as the RO considered the same clinical record for consideration by the Board.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In addition to PTSD, the Veteran is currently service-connected for diabetes mellitus, type II, rated at 20 percent under DC 7913, and pseudofolliculitis barbae, rated as non-compensable under DC 7806.  At a VA hearing, the Veteran's representative indicated that the Veteran is not contending that he is unable to work due to his service-connected conditions other than PTSD.  The Veteran does not meet the schedular criteria for a TDIU at any time during the period on appeal.  

The record reflects that the Veteran completed three years of college.  The Veteran testified that he last worked at a manufacturing facility in 2009.  Prior to that time, the Veteran spent 20 years at a cable making facility as a machine operator.  The Veteran reported that he kept to himself at work.  The Veteran also reports difficulty with concentration and getting lost on the highway.  

Besides the description of the Veteran's occupational and social impairment described above, the September 2012 VA examiner indicated that the Veteran contended being unable to work due to physical limitations, later revealed to be a non-service-connected knee problem.  The Veteran reported quitting work 4 years prior.  The examiner stated that the Veteran, due to his PTSD, would likely experience mild impairment in occupational functioning, but also stated that his PTSD does not render him unemployable in either sedentary or physical labor.  

The June 2015 VA examiner indicated that the Veteran would have intermittent impairment in his ability to relate to co-workers, receive supervision, adapt to change, maintain concentration and adhere to a typical work schedule.  

The Board gives great probative weight to the opinions of the September 2012 and June 2015 VA examiners.  The record shows that the Veteran maintained employment for many years until he stopped due to a non-service-connected knee disability.  While the Veteran states that he has had hallucinations for 40 years, they were not described by the Veteran as occurring at work, or a limiting factor of work.  While the Veteran may function better with simple tasks requiring less concentration, minimal social interaction, and have reduced reliability and productivity, the Board does not find that the Veteran's PTSD causes total occupational impairment.  

The Board acknowledges the Veteran's statements with respect to his ability to work.  While he is competent to provide statements as to the severity of his symptoms, he is not competent to provide an opinion as to whether his service-connected disabilities result in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not been shown to possess the knowledge and expertise to render an opinion that his service-connected disabilities and pain medications rendered him unable to work.  The Board finds that the preponderance of the most probative evidence is against a finding that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, referral of entitlement to a TDIU for consideration on an extra-schedular basis is not warranted.  38 C.F.R. § 4.16.  In light of the above, the preponderance of the evidence is against the claim for entitlement to a TDIU.  The benefit-of-the-doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a staged initial rating for PTSD of 50 percent for the period on appeal prior to June 16, 2015 is granted. 

Entitlement to staged initial rating in excess of 50 percent for the entire period on appeal, to include from June 16, 2015, is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


